Case 3:21-cv-00697-MEM Document 1-10 Filed 04/15/21 Page 1 of 12 a
Exhibit 9

Exhibit 9
3/31/2020 Case 3:21-Cv-0069 7 -NetiadA Soimés Takescubtch ers Vaill@DbMdd Holdsiit Hostage 2 Of 12

DropAlert.com | GoDaddy.com | Privacy Policy | Q Search

def

ft Home > Domain News > Network Solutions Takes Customers Valid Domain, Holds It Hostage

Network Solutions Takes Customers Valid Domain, Holds It

Hostage

 

Trust your web hosting to
the #1 web host provider.

Back in August 2014 I wrote an article about a company named New Ventures Services Corp and

who they were. Long story short, New Ventures Services Corp, using NewVCorp.com is a

subsidiary of Web.com Group, Inc.

They claim the subsidiary in this SEC filing in Exhibit 21.1 in which it states Web.com Group, Inc’s

subsidiaries

NameSecure, LLC

NCIT §.R.L.

NetSol Parent, LLC

Network Solutions Canada ULC
Network Solutions Europe, LLC
Network Solutions, LLC

New Ventures Services Corp.

NS Technologies, LLC

Perfect Privacy, LLC

Public Domain Registry.CO Registrations, LLC
Ranger Holdeco, LLC

Ranger Registration (Madeira), LLC
Reom Canada, Corp.

Reom Holding, Inc.

Reom Spain Holding, LLC

Register Domain Spain SL

Register Investments ETVE SL
Register.com (Cayman) LP
Register.com Investments Cooperatie UA
Register.com LP

Register.com, Inc.

Now that we are very clear that New Ventures Services Corp is owned by Web.com Group, Inc., the

Delaware
Argentina
Delaware
Canada
Delaware
Delaware
British Virgin Islands
Delaware
Connecticut
Delaware
Delaware
Delaware
Canada
Delaware
Delaware
Spain
Spain
Cayman Islands
Netherlands
Delaware
Delaware

publicly traded company, let’s talk about one of its domain name registrars. Network Solutions,

LLC, also clearly listed in the list above.

After I wrote my first article researching and connecting the dots, people constantly contact me.

Network Solutions did this to my domain, they did that etc. Now, a lot of the time, the people did
let the domain expire and it was very hard for them to renew it, based on what I was being told. I

always helped when I could and often pointed them to a for sale page because New Ventures

Services Corp took ownership of the domain after expiring and the for sale page had a buy now

for the domain for them to lick there wounds and move on. The expired domains always fit a

dotweekly.com/network-solutions-takes-customers-valid-domain-holds-it-hostage/

cy Comaining

Excellence Award

Don't Make
the WRONG Move!

 

| Recent Articles

Doppler.market Acquires
Doppler.com Domain Name

DuPont Acquires
GreatStuff.com Domain
Name

Mya Systems Acquires
Mya.com From Motorola
Mobility

DuckDuckGo May Have
Acquired Duck.com From
Google

1/11
3/31/2020 Case 3:21-Cv-0069 7 NetiadA Soimés Takes cubtch ers Vaill@DbMdd Holdsiit Hésagee 3 Of 12

pattern. Expire, go under privacy, come out and appear in whois as New Ventures Services Corp
with DNS on ZtoMy.com.

Recently, I was contacted yet again by a Network Solutions customer and this time it was clear!

Very Clear that something happened that should NOT have!

Network Solutions contacted Dan Suttle, owner of SuttleFish.com that has had the domain name
registered at Network Solutions since 1999. SuttleFish.com was registered at that time of contact

until January 29, 2017. Two months prior to expiration. Dan recalls it as the follow:

I had received an email from Network Solutions that it was urgent that my account be
updated. There was an invoice that needed to be paid. So instead of going into my account, I
called and got a sales agent who said yes, I needed to pay $179.91 for my domain & I could
get a discount with some other program, etc. I said send me the info by email & I would
discuss it with my partner but charge the $179 so I could have the account taken care of

The next day I get another urgent request to update my account, so I went online and saw
the invoice of $358.00 for web hosting. I emailed the agent that I talked to on the phone back
& said credit the $179 since my domain was not due, it was the hosting. Finally she said she
credited it but what she did was delete the domain name. I was never invoiced for the
domain renewal only for the web hosting. It was not about a domain invoice.

Dan continues with what happen next:

After that I was bounced back & forth from web.com & network solutions, then new
ventures services corp. No one being able to do anything. Very upset since our name—

SuttleFish.com was gone and our website not resolving and email not working.

After filing a complaint with the FCC, some movement started to happen and Network Solutions
admitted the error they made:

Thank you so much for Contacting Network Solutions.

The Domain Suttlefish.com was deleted by mistake in our system during the process of the
refund. This caused the domain on 11/30/2016 to show deletion and automatically move to

the New Venture Account.

During the process, New Venture paid the registration fees, so they need the 9 year renewal
paid in order to release teh domain back to Network Solutions. That would be the $179.97 of
the original charge.

Once we get the domain back into the Network Solutions account. I can refund that amount
back to you if you are waiting until 1/29 to renew. Also, if it is easier, we can just keep the 9
year renewal. I am will to work either way according to your convience.

I sincerely apologize and will work to get resolution as quickly as possible.

IMO, that reply is laced with lies! Domain was deleted during the refund, yet it wasn’t set to expire
for another two month? The domain simply never left the domain name registrar Network
Solutions according to whois history records and the delete error simply moved the domain to the
New Ventures Services Corp account, AT Network Solutions. So the whole “they need the 9 year
renewal paid in order to release teh domain back to Network Solutions” is BS. Dan never

dotweekly.com/network-solutions-takes-customers-valid-domain-holds-it-hostage/ 2/11
3/31/2020 Case 3:21-Cv-0069 7 NetiadA Soimés Takes cubtch ers Vail@DbMdd Holdsiit Hostage 4 Of 12

requested the domain to be renewed for 9 years and it doesn’t need to be paid to “release” the
domain back to Network Solutions.

During this time, Dan contacts New Ventures Services Corp, the owners in whois records for his
domain name SuttleFish.com as customers are complaining they can not email them or access the
SuttleFish.com website:

New Ventures did contact me and pressured me to pay 125.00 to buy back my domain. I had
submitted a form online contacting them and told them my domain shouldn’t have been
sold to them as it did not expire until Jan 2017. They called me the next day & said the only
way to get it was to pay $125.00. I was upset & telling her she couldn’t sell something that
didn’t belong to them. She said it did. The “whois” shows New Ventures.

So, Network Solutions made the error by deleting the domain name during a refund, a subsidiary
of them, New Ventures Services Corp’s name is in whois records for the domain since November
30, 2016 and pays 9 YEARS of renewal. The domain is “listed in the marketplace”, linking to New V
Corp AND they demand Dan to pay $125 to get the domain back, plus requesting the $179.97 that
New Venture paid in renewal. Wow! NSI made the “deletion” error doing the refund and appears
to be sending its customer through a lot of loops to repair an admitted mistake on there end!

Here are the details:

e Domain Name: SuttleFish.com
e Creation Date: January 29, 1999
e Expire Date: January 29, 2017

Exhibit A: September 24, 2016 whois record indicates the expire date of the domain name
SuttleFish.com is January 29, 2017, a date not even reached at the time of this article, let alone
back in November 2016, showing Shuttle Fish Farm as the owners of the domain name:

dotweekly.com/network-solutions-takes-customers-valid-domain-holds-it-hostage/ 3/11
3/31/2020

Case 3:21-Cv-00697 NetiedkA Solimes Takes Cubtch(ers ValleDoidld IHnldsit Hostage 5 of 12

Domain:

EiViad tassel)

Record Date: 2016-09-24
Registrar: NETWORK SOLUTIONS, LLC.

Server: whois.networksolutions.com
Created: 1999-01-29
Updated: 2007-12-04

Expires: 2017-01-29 ——.

Reverse Whois:

abuse@web.com Q @ suttlefish@c-gate net Q

Domain Name: SUTTLEFISH.COM

Registry Domain ID: 3360689 DOMAIN _COM-VRSN
Registrar WHOIS Server: whois.networksolutions.com
Registrar URL: http://networksolutions.com

Updated Date: 2@15-01-287T23:25:222

Creation Date: 1999-61-29T@5:08: 007

Registrar Registration Expiration Date: 2017-01-29T65:00: 002
Registrar: NETWORK SOLUTIONS, LLC.

Registrar IANA ID: 2

Registrar Abuse Contact Email: abuse@web.com
Registrar Abuse Contact Phone: +1.8003337686
Reseller:

Domain Status: clientTransferProhibited https://icann.org/eppi
Registry Registrant ID:

Registrant Name: Suttle Fish Farm

Registrant Organization: Suttle Fish Farm
Registrant Street: 16 SHORTY SMITH RD

Registrant City: LAUREL

Registrant State/Province: MS

Registrant Postal Code: 39443-8353

Registrant Country: US

Registrant Phone: +1.9999999999

Exhibit B: Unauthorized ownership takes place and domain name servers are changed, removing

the companies website and email. Whois changed without owners knowledge to an unknown

entity named New Ventures Services Corp, which takes place on November 30, 2016. 2 months

prior to expiry date! The domain is renewed for an approx 10 year period at that time.

dotweekly.com/network-solutions-takes-customers-valid-domain-holds-it-hostage/

4/11
3/31/2020 Case 3:21-Cv-0069 7 NetiadA Soimés Takes cubtch Crs Vail@DbMdd Holdsiit Hostage 6 Of 12

Domain:

suttlefish_com

Record Date: 2016-12-01
Registrar: NETWORK SOLUTIONS, LLC.

 

Server: whois.networksolutions.com
Created: 1999-01-29

sie Changed DNS To
Updated: 2016-11-30 <= ztomy com + whois
Expires: 2026-01-29 data!

 

 

Reverse Whois:

abuse@web.com Q J admin@newvcorp.com Q

Domain Name: SUTTLEFISH.COM

Registry Domain ID: 3300689 _DOMAIN_COM-VRSN
Registrar WHOIS Server: whois.networksolutians.com
Registrar URL: http://networksolutions.com

Updated Date: 2616-11-307T05:46:152

Creation Date: 1999-01-29T@5:00:60z

Registrar Registration Expiration Date: 2026-01-29T@5:00: 002
Registrar: NETWORK SOLUTIONS, LLC.

Registrar IANA ID: 2

Registrar Abuse Contact Email: abuse@web.com
Registrar Abuse Contact Phone: +1.8003337680
Reseller:

Domain Status: clientTransferProhibited https://icann.org/epp:
Registry Registrant ID:

Registrant Name: New Ventures Services, Corp
Registrant Organization:

Registrant Street: PO BOX 459

Registrant City: DRUMS

Registrant State/Province: PA

Registrant Postal Code: 18222-6459

Registrant Country: US

Registrant Phone: +1.8558971723

 

Exhibit C: Screen shot of the parking page displayed by New Ventures Services Corp where
SuttleFish.com redirected to Attp://ww2.suttlefish.com/?folio=9POR7/U99 as of November 30, 2016
and a message the domain name has recently been listed in the marketplace at the bottom of the
page. The link leads to: Attp://newvcorp.com/contact-us.html and displays a contact form AND a
full Excel sheet of its domain name portfolio.

A fo wie OS #

sutilefish.com/ totic

Gi) Most Visited _) Latest Headlines |. Imported From Firefox

         

Meise) al

De ee ee Cecil ca

Wow!

Network Solutions Domain Deletion Policy is pretty clear:

dotweekly.com/network-solutions-takes-customers-valid-domain-holds-it-hostage/ 5/11
3/31/2020 Case 3:21-Cv-0069 7 NetiadA Soimés Takes cubtch ers Vail@DbMdd Holdsiit Hésagee 7 Of 12

“If a customer does not renew the domain name registration by the expiration date, the domain
name registration is subject to deletion at any time after that. In an effort to help our customers
avoid unintentional deletion of their domain name registration(s), we may, but are not obligated
to, provide our customers with a “grace period” after their domain name registration services
expiration date(s) (a “grace period” begins on the day after the date of expiration). We currently
endeavor to provide a grace period that extends 35 days past the expiration date, to allow the

renewal of domain name registration services. ”
My Thoughts

This is insane. You know what else is insane? New Ventures Services Corp has 263,699 domain
names listed under its business identity and those are the ones that are publicly displayed and not
hid behind privacy. Even crazier? The ZtoMy.com domain name servers houses 637,853 domain
names.

Based on reports, Network Solutions “deletes” (keep in mind that the domain name was never
deleted from the registry and remained at the domain name registrar Network Solutions during
the whole process. The delete they refer to was simply an account change within the same
registrar based on whois records) a customers domain name that doesn't expire for another 2
months due to an error on there part, warehoused the domain name to a subsidiary they own,
demand $125 to buy it back, plus the $179 paid to renew the domain name for a length of time not

requested by the owner of the domain name. Crazy!

In general, it appears that Network Solutions does every effort to not inform its customers that
they (the parent company of NSI) own New Ventures Services Corp. and make it appear it’s not

easy to return a domain from them without money changing hands.

The whole 10 year renewal to me by them is crazy and seems as if they do that knowing the
original registrant is going to want the domain name back! It’s away for them to sell more

renewals.

Thankfully, Dan had seen my first article and made some connections. He later took my advice and
transferred the domain name out of Network Solutions to NameBright.com. SuttleFish.com’s
website is now back up and working after being offline since November 30, 2016, about 1 month

later!

In the end, Dan had to pay $358 for two years of web hosting and Network Solutions refunded the
$179 for the domain name renewal. Dan took my advice and transferred the domain to
NameBright.com to prevent any further headaches from Network Solutions, something I advise all
who have domains registered at Network Solutions, Register.com or any Web.com Group Inc.

registrar. The domain name did retain the almost 10 year renewal after transferring.

Share this:

0008 <"

Related

New Ventures Services Corp, The Unfair Advantage, A Domain Movers: MNB.com,
Who Are They? Domainers Life Shiting.com & More

August 5, 2014 September 5, 2017 March 5, 2015

In "Domain Help" In "Odds And Ends" In "Domain Discoveries"

dotweekly.com/network-solutions-takes-customers-valid-domain-holds-it-hostage/ 6/11
3/31/2020 Case 3:21-Cv-0069 7 NetiadA Soimés Takes cubtch Crs Vail@DbMdd Holdsiit Hésagee 8S Of 12

About Jamie Zoch
Jamie Zoch is a domain investor, dad and dedicated husband who founded DotWeekly.com in 2008
to bring unique and helpful views on domain names. Jamie is very passionate about domain names

and helping others learn and prosper.

16 Responses to Network Solutions Takes Customers Valid Domain, Holds It Hostage

December 23, 2016 at9:55am Reply

December 23, 2016 at 11:07 am _—— Reply

Logan December 23, 2016 at9:58am Reply

John December 23, 2016 at 10:51am Reply

Hosting Jobs December 23, 2016 at 11:25am Reply

David December 23, 2016 at 11:34am _—_— Reply

dotweekly.com/network-solutions-takes-customers-valid-domain-holds-it-hostage/ 7/11
3/31/2020 Case 3:21-Cv-0069 7 NetiadA Soimés Takes cubtch ers Vaill@DbMdd Holdsiit Héstagee 9 Of 12

December 23, 2016 at 11:46am = Reply

December 23, 2016 at 12:08 pm_ Reply

December 23, 2016 at1:23pm Reply

https://cl.ly/113m1k260S2r

7 Joseph Peterson December 23, 2016 at8:10pm_ Reply
«

dotweekly.com/network-solutions-takes-customers-valid-domain-holds-it-hostage/ 8/11
3/31/2020 Case 3:21-Ccv-0069 7- Nebwlofk Shhtiois Takes (Cilstamers Vala bdinairl Bdids It Hesaye 10 of 12

December 24, 2016 at7:48 am __— Reply
a

=> December 26, 2016 at7:34pm_ Reply
—

https://sedo.com/search/details/?

language=us &domain=namebright.com&partnerid=55490&origin=partner

December 27, 2016 at6:45am_ _— Reply

December 29, 2016 at 12:37 am_ Reply

dotweekly.com/network-solutions-takes-customers-valid-domain-holds-it-hostage/ 9/11
3/31/2020 Case 3:21-Ccv-0069 7- Neblofk Shhtiois Takes (Cilstamers Vala bdinairl Bdias It Hesaye 11 of 12

January 27, 2018 at7:29pm = Reply

Joe September 4, 2019 at 11:46 am _ —_— Reply

gs Leave a Reply

r

Enter your comment here

This site uses Akismet to reduce spam. Learn how your comment data is processed.

dotweekly.com/network-solutions-takes-customers-valid-domain-holds-it-hostage/ 10/11
3/31/2020 Case 3:21-Ccv-0069 7- Nebwlofk Sbhtiois Takes (Cilstamers Vala bdinairl Bdids It Hosaye 12 Of 12

Jamie Zoch Popular Articles Recent Comments
Green Bay, WI Why I Registered CaitlynJenner.com Joe on Network Solutions Takes Customers
Connect With Me Valid Domain, Holds It Hostage

New Ventures Services Corp, Who Are They? .
John on Doppler.market Acquires

Doppler.com Domain Name
The Unfair Advantage, A Domainers Life

Cam on Doppler.market Acquires

Doppler.com Domain Name

dotweekly.com/network-solutions-takes-customers-valid-domain-holds-it-hostage/ 11/11
